Citation Nr: 0019322	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a nervous disorder.  The 
veteran was informed of this decision on December 18, 1996, 
and a timely Notice of Disagreement was received in October 
1997.  In November 1997, the RO issued a Statement of the 
Case.  The veteran was granted two extension for filing her 
Substantive Appeal, which was received by the RO in April 
1998.  

In March 2000, the veteran testified before the undersigned 
Board at the Huntington, West Virginia RO. 


FINDINGS OF FACT

1.  In an unappealed June 1982 rating decision, the RO denied 
service connection for a nervous disorder. 

2.  Evidence received since the RO's June 1982 rating 
decision bears directly and substantially on whether or not 
the veteran's nervous disorder was incurred in or aggravated 
by service, and it is so significant that it must be 
considered in order to decide the claim.

3.  There is competent medical evidence showing a causal 
relationship between the veteran's current nervous disorder, 
currently diagnosed as bipolar disorder, and service.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1982 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a nervous disorder has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
nervous disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law, in the context of the issue on appeal, service 
connection may be granted for any disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (1999). 

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  Title 38, Code of Federal 
Regulations, Section 5108, however, provides that, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Secondly, if new 
and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins v. West, 12 Vet. App. 209, 218 (1999).

In a June 1970 rating decision, the RO denied service 
connection for a nervous disorder and informed the veteran of 
this decision in the same month.  The veteran sought to 
reopen her claim for service connection for a nervous 
disorder on several subsequent occasions and the RO denied 
these claims in rating decisions dated in October 1974 and 
June 1982.  In the June 1982 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
nervous disorder.  No response was received from the veteran 
within one year of notification of this denial.  As the 
veteran did not initiate an appeal of the June 1982 rating 
decision, that decision is final.  38 U.S.C.A. § 7105(c).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the June 1982 
rating decision.

The additional evidence includes a July 1997 VA outpatient 
report in which the Chief of Psychiatry indicated that the 
veteran had sought treatment during service from a 
psychiatrist, and that her currently diagnosed bipolar 
psychotic disorder was an organic mental condition that  
usually had its onset in individuals generally 15 to 35 years 
of age, the age of the veteran during her years of service.  
Overall, the Board finds that the July 1997 VA medical 
opinion is new to the record, and, in view of the totality of 
the competent evidence of record pointing to a possible nexus 
between a nervous disorder and service, the Board further 
finds that this evidence bears directly and substantially on 
the question of whether or not any current nervous disorder, 
currently diagnosed as bipolar disorder, is related to 
service.  While a VA mental disorders examination report and 
its addendum, both dated in January 1999, are of record, they 
do not contain a medical opinion as to whether any currently 
diagnosed mental disorder was acquired as a result of 
service.  Accordingly, the veteran's claim for service 
connection for a nervous disorder is reopened based on the 
July 1997 VA medical opinion. 

Having reopened the veteran's claim the Board observes that 
the next step following the reopening of the veteran's claim 
is consideration of the claim on a de novo basis.  In Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the VA proceed to evaluate the merits of the claim, 
provided that the VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-07 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Having reviewed the evidence of 
record, particularly the VA medical opinion addressing the 
question of etiology of the veteran's nervous disorder, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for a nervous 
disorder, the claim is reopened.  

Evidence of a well-grounded claim for service connection for 
a nervous disorder has been submitted, and to this extent, 
the appeal is granted.  



REMAND

In view of the July 1997 VA  medical opinion and the need for 
further information relative to the date of onset of any 
current psychiatric disorder, the Board finds that further 
examination should be undertaken after all available medical 
records have been obtained and associated with the claims 
file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she has 
received treatment since service for her 
nervous disorder.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  

2.  Then, the RO should arrange for a VA 
examination by a psychiatrist, if 
possibly by someone who has not 
previously examined the veteran.  The 
examiner must review the veteran's entire 
claims file, particularly the service 
medical records and the July 1997 VA 
medical opinion contained in an 
outpatient record and the clinically 
recorded history provided to health care 
providers since the early 1980's.  The 
examiner should then comment on the 
presence of any currently diagnosed 
nervous disorder found on examination.  
Finally, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any nervous disorder 
is etiologically related to the veteran's 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished, to specifically include the 
opinion requested above.  If not, 
corrective action should be implemented.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate on a de novo basis the issue 
of entitlement to service connection for 
a nervous disorder.  

If the benefit sought is not granted, the veteran and her 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


